Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 1 of 28 PagelD 95

AF Approval do Chief Approves PL

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA

V. CASE NO. 8:18-cr-351-T-36AEP
EDWIN SANTIAGO, JR.

PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by

Maria Chapa Lopez, United States Attorney for the Middle District of

Florida, and the defendant, Edwin Santiago, Jr., and the attorney for the

defendant, Mark J. O’Brien, mutually agree as follows:

A.  Particularized Terms

1, Counts Pleading To
The defendant shall enter a plea of guilty to Counts One and

Two of the Superseding Information. Count One charges the defendant with
attempted production of child pornography, in violation of 18 U.S.C.
§ 2251 (a) and (e). Count two charges the defendant with possession of child
pornography, in violation of 18 U.S.C. § 2252(a)(4)(B).
2. Minimum and Maximum Penalties
Count One is punishable by a mandatory minimum term of

imprisonment of 15 years up to 30 years, a fine of $250,000, a term of

Defendant’s Initials CS |

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 2 of 28 PagelD 96

supervised release of 5 years up to life, and a special assessment of $100.
Count Two Carries a maximum sentence of 20 years’ imprisonment, a fine of
$250,000, a term of supervised release of 5 years up to life, and a special |
assessment of $100. With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offense, and with respect to
other offenses, the Court may order the defendant to make restitution to any
victim of the offense, or to the community, as set forth below.

Additionally, pursuant to 18 U.S.C. § 3014, the Court shall impose a
$5,000 special assessment on any non-indigent defendant convicted of an
offense in violation of certain enumerated statutes involving: (1) peonage,
slavery, and trafficking in persons; (2) sexual abuse; (3) sexual exploitation
and other abuse of children; (4) transportation for illegal sexual activity; or (5)

. human smuggling in violation of the Immigration and Nationality Act
(exempting any individual involved in the smuggling of an alien who is the
alien’s spouse, parent, son or daughter).

3. Apprendi v. New Jersey and Alleyne v. United States

Under Apprendi v. New Jersey, 530 U.S. 466 (2000), Alleyne v,
United States, 570 U.S. 99 (2013), and 18 U.S.C. § 2252(b)(2), a maximum
sentence of 20 years may be imposed as to Count Two because the following

facts have been admitted by the defendant and are established by this plea of

Pd

Defendant’s Initials [ “3 2

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 3 of 28 PagelD 97

guilty: The defendant possessed child pornography involving a prepubescent

minor or a minor who had not attained 12 years of age.

4. Elements of the Offenses

The defendant acknowledges understanding the nature and

elements of the offenses with which defendant has been charged and to which

defendant is pleading guilty.

The elements of Count One are:

First:

Second:

Third:

an actual minor, that is, a real person, who was less than
18 years old, was depicted;

the defendant employed, used, persuaded, induced,
enticed, or coerced the minor to engage in sexually explicit
conduct for the purpose of producing a visual depiction of
the conduct, or attempted to do so; and

the defendant knew or had reason to know that the visual
depiction would be mailed or transported in interstate or
foreign commerce, or the visual depiction was produced
using materials that had been mailed, shipped, or
transported in interstate or foreign commerce by any
means, including by computer, or the visual depiction was
mailed or actually transported in interstate or foreign
commerce.

To establish attempt, the government must prove that:

First:

Second:

That the defendant knowingly intended to commit the
crime of child pornography production; and

The defendant's intent was strongly corroborated by his
taking a substantial step toward. committing the crime.

Defendant’s Initials ES 3

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 4 of 28 PagelD 98

The elements of Count Two are:

First:

Second:

Third:

Fourth:

the defendant knowingly possessed one or more matters
which contained any visual depiction of a minor engaged
in sexually explicit conduct;

such visual depiction had been mailed, shipped, or
transported in interstate or foreign commerce, by any
means, including by computer, or was produced using
materials which had been so mailed, shipped, or
transported;

the production of the visual depiction involved the use of a

minor engaging in sexually explicit conduct and the visual
depiction was of such conduct; and

the defendant knew that the visual depiction involved the
use of a minor engaging in sexually explicit conduct.

—S, Indictment Waiver

Defendant will waive the right to be charged by way of a

superseding indictment before a federal grand jury.

6. Counts Dismissed

At the time of sentencing, Counts One through Four of the

original indictment will be dismissed pursuant to Fed. R. Crim. P. 11(c)(1)(A).

7. No Further Charges

If the Court accepts this plea agreement, the United States

Attorney's Office for the Middle District of Florida agrees not to charge

defendant with committing any other federal criminal offenses known to the

Defendant’s Initials & a > 4

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 5 of 28 PagelD 99

United States Attorney's Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
8. Mandatory Restitution to Victims of Offense of Conviction
Pursuant to 18 U.S.C. § 2259, defendant agrees to make
restitution to known victims of the offense for the full amount of the victims’
losses as determined by the Court. Further, pursuant to 18 U.S.C.
§ 3664(d)(5), the defendant agrees not to oppose bifurcation of the sentencing
hearing if the victims’ losses are not ascertainable prior to sentencing.
9. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will |
recommend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement. The parties
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will

not be allowed to withdraw from the plea of guilty.

oe
Defendant’s Initials U.S 5

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 6 of 28 PagelD 100

10. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will not oppose the defendant’s request to the Court that the
defendant receive a two-level downward adjustment for acceptance of
responsibility, pursuant to USSG §3E1.1(a). The defendant understands that
this recommendation or request is not binding on the Court, and if not
‘accepted by the Court, the defendant will not be allowed to withdraw from the
plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the

‘ Middle District of Florida, and the defendant agrees that the defendant cannot

Defendant’s Initials LS 6

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 7 of 28 PagelD 101

and will not challenge that determination, whether by appeal, collateral attack,

or otherwise.

11. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) a downward departure
from the applicable guideline range pursuant to USSG §5K1.1, or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18
U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to

sentencing, the government agrees to consider whether such cooperation

Defendant’s Initials U.S _ 7

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 8 of 28 PagelD 102

qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.

12. Use of Information - Section 1B1.8

Pursuant to USSG §1B1.8(a), the United States agrees that no

i
™

self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the

restrictions and limitations set forth in USSG §1B1.8(b).

13. Cooperation - Responsibilities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative

intent by assuming the fundamental civic duty of reporting crime. However,

Defendant’s Initials é, S ' 8

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 9 of 28 PagelD 103

the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and. provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges

now pending in the instant case, and being further aware of defendant's rights,

Defendant’s Initials bE ‘A S 9

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 10 of 28 PagelD 104

as to all felony charges pending in such cases (those offenses punishable by
imprisonment for aterm of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses.

(4) The government may use against the defendant the

defendant's own admissions and statements and the information and books,

Defendant’s Initials GS _ 10

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 11 of 28 PagelD 105

papers, documents, and objects that the defendant has furnished in the course |
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void.

14. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 21 U.S.C. § 853(p) and 18 U.S.C, § 2253, whether in
the possession or control of the United States, the defendant or defendant's
nominees. The assets to be forfeited include, but are limited to an Apple
iPhone, modei A1633, and an Apple Macbook Pro, which were used or
intended to be used to commit or to promote the commission of the offenses
charged in Counts One and Four.

The defendant agrees and consents to the forfeiture of these

assets pursuant to any federal criminal, civil judicial or administrative

om
Defendant’s Initials OS 7

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 12 of 28 PagelD 106

forfeiture action. The defendant also agrees to waive all constitutional,
statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

If the United States seeks the forfeiture of specific assets pursuant
to Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture
will satisfy the notice requirement and will be final as to the defendant at the
time it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the defendant’s sentencing. To that end, the
defendant agrees to make a full and complete disclosure of all assets over
which defendant exercises control directly or indirectly, including all assets
held by nominees, to execute any documents requested by the United States to

obtain from any other parties by lawful means any records of assets owned by

Defendant’s Initials AS 12

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 13 of 28 PagelD 107

the defendant, and to consent to the release of the defendant'’s tax returns for
the previous five years. The defendant further agrees to be interviewed by the
government, prior to and after sentencing, regarding such assets and their
connection to ctiminal conduct. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United.
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing. In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture..

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant

may be found ineligible for a reduction in the Guidelines calculation for

Defendant’s Initials Ss 13

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 14 of 28 PagelD 108

acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including any agreed forfeiture amount, is collected

in full.

15. Sex Offender Registration and Notification

The defendant has been advised and understands, that under the
Sex Offender Registration and Notification Act, a federal law, the defendant
must register and keep the registration current in each of the following
jurisdictions: the location of the defendant’s residence, the location of the
defendant’s employment; and, if the defendant is a student, the location of the
defendant’s school. Registration will require that the defendant provide
information that includes name, residence address, and the names and.
addresses of any places at which the defendant is or will be an employee or a

student. The defendant understands that he must update his registrations not

Defendant’s Initials CS _ 14

 
-Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 15 of 28 PagelD 109

later than three business days after any change of name, residence,
employment, or student status. The defendant understands that failure to
comply with these obligations subjects the defendant to prosecution for failure
to register under federal law, 18 U.S.C. § 2250, which is punishable by a fine
or imprisonment, or both.

B. Standard Terms and Conditions

1. Restitution, Special Assessment and. Fine

The defendant understands and agrees that the Court, in addition

 

to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),

including, but not limited to, garnishment and execution, pursuant to the

Defendant’s Initials aS _ 15

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 16 of 28 PagelD 110

Mandatory Victims Restitution Act, in order to ensure that the defendant's
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. The special
assessment is due on the date of sentencing.

The defendant understands that this agreement imposes no

“limitation as to fine.

2. Supervised Release

The defendant understands that the offenses to which the
defendant is pleading provide for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.

3. Immigration Consequences of Pleading Guilty

The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the

United States in the future.

Defendant’s Initials ES 16

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 17 of 28 PagelD 111

4. Sentencing Information

The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.

5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)Gi), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and. will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The |

defendant further agrees to execute any documents requested by the United

Defendant’s Initials CS 17

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 18 of 28 PagelD 112

States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United.
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

e

Defendant’s Initials CS 18

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 19 of 28 PagelD 113

Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein,

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

.
Defendant’s Initials CS _ 19

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page. 20 of 28 PageID 114

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges

Defendant’s Initials ES _ 20

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 21 of 28 PagelD 115

defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and. advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.

The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms.

Defendant’s Initials G S 21

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 22 of 28 PagelD 116

ll. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth below are true, and were this case to go to trial, the United States would
be able to prove those specific facts and others beyond a reasonable doubt.
FACTS

On February 26, 2018, the defendant, Edwin Santiago Jr., an adult —
male, attempted. to produce child pornography by taking a video of an 8-year
old female relative, B.S. Moreover, beginning on an unknown date, but at
least as early as February 26, 2018, and continuing through June 28, 2018,
Santiago knowingly amassed and possessed a collection of child pormography.
Santiago attempted to produce child pornography and collected child
pornography at his home in Lakeland, Florida, in the Middle District of
Florida. Santiago lived in the home with his wife and B.S and B.S. lived under
Santiago’s custody, care, and supervisory control.

During this time, Santiago actively communicated with other persons
and undercover agents using his {Phone and computer on various internet-
based applications and platforms, including Kik Messenger and
cumonprintedpics.net. Santiago’s discussions frequently centered on soliciting

other online users to ejaculate on pictures of B.S., and to engage in sexual

a

Defendant's Initials iS 22

‘

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 23 of 28 PagelD 117

activities with his wife and B.S. Santiago expressed on multiple occasions his
desire to watch other individuals have sex with B.S. He also consistently
distributed and received child pornography during the conversations—for his
own sexual gratification and for the purpose of acquiring more child
pornography.

In one conversation, Santiago told an undercover agent that he has
“creep vids of [B.S.’s] butt and panties...” and requested child pornography by
stating: “send me a link young please.” Santiago also indicated that he had
masturbated next to B.S.

In another Kik Messenger conversation with a different undercover
agent, Santiago indicated that his sexual preference in terms of age had “no
limits.” He distributed a picture of B.S., stating: “Big cock needed for her and
load.” When asked by the undercover agent if Santiago needed a babysitter for
B.S., Santiago responded: “T’ll share... Hope you cum to her.” He also
discussed recently video conferencing with another individual who had
masturbated to orgasm while watching B.S. sleeping. When asked if he was
“for real” or merely role-playing, Santiago responded: “real.” He also said that
there would be “no limits,” sending a video of B.S. sleeping. He elaborated:
“She needs lessons...Explain love to hear....Oral; 69 her...Pop her cherry; I

dream of seeing it by someone.” When the agent asked Santiago how they

CR

Defendant’s Initials oS . 23

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 24 of 28 PagelD 118

would sexually engage with B.S., Santiago responded: “Have to trick
her...[mJaybe take her somewhere give her something to passout.” Santiago
then asked for verification that the undercover agent was not law enforcement
by stating: “Send me jerking vid first to her then will continue.”

Santiago was also active on “cumonprintedpics.net.” There, he posted
various public advertisements that included his Kik Messenger username, such
as: “Kik to see wife/[relative].” He posted similar advertisements over 130
times on that website. At one point, he responded to a post on
cumonprintedpics.net in the general forum section, with the topic title “real-
dad-with-[relatives].” Santiago shared his Kik Messenger user name and
wrote: “...Have [minor] too.” In the private-message function of that website,
Santiago had numerous conversations with other individuals. One
conversation discussed payment to Santiago in exchange for sex with B.S.

Santiago possessed over 100 images and over 100 videos of child
pornography on his iPhone and used Kik Messenger and other internet-based
platforms to distribute the material. The material included prepubescent
children, toddlers, and. sadomasochistic conduct. For example, on June 21,
2018, Santiago possessed and distributed via Kik Messenger attachment
“647a77{0-4e56-47c2-ee2 1-Secda5e7b2de.” The image shows a young,

prepubescent female child, approximately 4-8 years old, sitting on a chair

Defendant's Initials CS 2A

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 25 of 28 PagelD 119

wearing only black stockings performing fellatio on an adult male who is
standing next to the child wearing only a white t-shirt.

Santiago’s iPhone also contained more than 50 images and over 30
videos of B.S. (some of which are images of semen atop photographs of B.S.).
In one video, created on or about February 26, 2018, Santiago attempted to
produce child pornography of B.S by using his iPhone to take a video of her.
The video file, approximately 11 seconds long, is titled IMG_75 13.mp4, The
video shows B.S. sleeping on her back with her legs apart. She is wearing pink
pajama bottoms and has on gray panties underneath. The video features the
outline of her vaginal crease and labia through the panties. During the video,
Santiago’s hand physically manipulates-B.S.’s pajama bottoms from
underneath and from the abdomen, pulling them to expose B.S.’s panty-
covered vaginal area. At the time of the video’s production, B.S. was 8-years
old.

On that same day, Santiago produced IMG_7515.mp4 using his iPhone.
The video is substantially the same as IMG_7513, showing B.S.’s exposed
panty-covered vaginal area. Santiago distributed this video via Kik Messenger
on June 27, 2018. Santiago sent this video in response to solicitations from
another user he was chatting with about child sex. The user responded: “wow

mmm fuck that’s hot.” Santiago then says “thanks.” The user then said:

Defendant’s Initials ES 25

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 26 of 28 PagelD 120

“Show more please soo horny.”

In June 2018, Santiago created a second video on his iPhone, bearing
the file name ba61dRd2-2146-4261-908e-9ee0 147 OSfff. This video is |
approximately one second in length and depicts B.S. laying on her back with
her knees bent and her legs spread apart. She is wearing small blue shorts, but
the focus of the video is exclusively of, and zoomed in on, her genital area.
The video shows the outline of B.S.’s buttocks through her shorts and her
panties underneath her shorts.

Kik Messenger chats show that Santiago sent this video in response to
requests from a user with whom he was chatting. The user stated:
“ramm...show more of her please...Let’s see you show her off again,”
referring to B.S. Santiago replied: “Ok” and then sends the image described
immediately above. In a separate conversation with another user, Santiago
discussed B.S. in a sexual way. The user then said: “how much,” to which
Santiago replied: “Not sure.” Santiago sent the above-described video and
said: “She’s waiting.” The user replied: “I'll sa’ve a grand,” and Santiago
replied: “More.” The user then said: “for her no. $1000...final offer.” Santiago
replied: “Ok I’Il pass.”

Santiago’s iPhone was manufactured outside the United States. The

phone and its components moved in and affected interstate and foreign

Defendant’s Initials CS 26

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 27 of 28 PagelD 121

commerce before Santiago possessed the phone at his home in the Middle
District of Florida.

Santiago spoke with law enforcement and admitted to having viewed
and saved child pornography on his devices, that child pornography sexually
aroused him, and that he produced the videos of B.S. because he was aroused
by the thought of other people being sexually gratified by B.S. The videos that
Santiago created of B.S. were taken for the purpose of sexual gratification and
designed to elicit a sexual response in the viewer.

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

Defendant’s Initials | VS 27

 
Case 8:18-cr-00351-CEH-AEP Document 61 Filed 04/22/19 Page 28 of 28 PagelD 122

13. Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terms.

DATED this [A __ day of AML _, 2019.

MARIA CHAPA LOPEZ

   

 

Edwin Santiago, Jr. Fraficis D) Murray

Defendant Assistant United States Attorney

    

~ Amanda L. Riedel
Attorney for Defendant Assistant United States Attorney
Acting Chief, Special Victims Section

28

 
